Title: [Monday July 15. 1776.]
From: Adams, John
To: 


      Monday July 15. 1776. A Letter from Mr. Jay and two Letters from the Convention of New York of the 11th with sundry Papers inclosed, among which were the following Resolutions
      In Convention of the Representatives of the State of New York White Plains July 9. 1776
      Resolved Unanimously, that the Reasons assigned by the Continental Congress for declaring the United Colonies free and independent States, are cogent and conclusive, and that while We lament the cruel Necessity, which has rendered that Measure unavoidable, We approve the same and will at the Risque of our Lives and fortunes join with the other Colonies in supporting it.
      Resolved Unanimously, That the Delegates of this State, in the Continental Congress, be and they hereby are authorised to concert and adopt all such measures as they may deem conducive to the happiness and Welfare of America.
      Extract from the Minutes Robert Benson Secretary
      This was the Convention, which formed the Constitution of New York, and Mr. Jay and Mr. Duane had Attended it as I suppose for the Purpose of getting a Plan adopted conformable to my Ideas, in the Letter to Mr. Wythe which had been published in the Spring before. I presume this was the Fact, because Mr. Duane after his return to Congress, asked me if I had seen the Constitution of New York? I answered him, that I had. He then asked me if it was not agreable to my Ideas, as I had published them in my Letter to Mr. Wythe. I said I thought it by far the best Constitution that had yet been adopted.
      The dayly referrences to the Board of War, rendered it necessary for me to spend almost my whole time in it, on Mornings till Congress met and on Evenings, till late at night. The Journals will shew some of the results of the tedious details. There is one Report, which may be mentioned here.
     